Exhibit 10.10

AMENDMENT

Date of Amendment: December 9, 2008

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (f/k/a/ Morgan Stanley Capital
International Inc.) (“MSCI”) and Barclays Global Investors, N.A. (“Licensee”),
as previously amended. Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed in the Agreement.

 

1. Exhibit A of the Agreement is hereby amended to add the MSCI *********** and
MSCI All Peru Capped custom Indexes. For the avoidance of doubt, the terms
contained in Exhibit B of the Agreement, including, but not limited to the
requirement that all Funds be listed on an U.S. domiciled stock exchange only,
shall apply to all Funds based on the MSCI *********** and MSCI All Peru Capped
custom Indexes.

For the avoidance of doubt, the license fees set forth in the Agreement, as
amended, shall apply with respect to all Funds based on the MSCI *********** and
MSCI All Peru Capped custom Indexes.

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment will control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: Barclays Global Investors     MSCI Inc. By  

  /s/ Raman Suri

    By  

  /s/ Joseph A. Gagliardi

Name  

  Raman Suri

    Name  

  Joseph A. Gagliardi

    (printed)         (printed) Title  

  Managing Director

    Title  

  Executive Director

/s/ Elaine Orr       Principal      